MEMORANDUM **
Norik Ghazaryan and his wife, Laurik, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s (“IJ”) decision denying their application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that the harm the Ghazaryans experienced due to a land dispute with local government officials was not on account of their political opinion. See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir.1997).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.